Citation Nr: 0500506	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  02-08 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
nerve damage to the left arm, claimed as proximal nerve 
neuropathy, due to VA hospitalization in July 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.  This appeal originally came before the Board 
of Veterans' Appeals (Board) from a May 2002 rating decision 
of the Department of Veterans Affairs (VA), Togus, Maine, 
regional office (RO).  The claims folder was subsequently 
transferred to the Cleveland, Ohio, RO. 

In June 2003, the Board remanded the case for the RO to 
schedule the veteran for a hearing before a Veterans Law 
Judge sitting at the RO.  The veteran failed to appear at a 
scheduled hearing in October 2003, and there is no request 
for a rescheduled hearing of record nor indication that the 
veteran had good cause not to report for the October 2003 
hearing.  Accordingly, the Board will proceed to adjudicate 
the veteran's claim.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran was hospitalized at the Dayton VA Medical 
Center with severe peripheral vascular disease in July 2001.  
Claudication with left superficial femoral artery occlusion 
was noted at admission.  During the hospitalization, the 
veteran's common iliac artery was opened for angioplasty.  
The left brachial artery was used for access for left lower 
extremity arteriography.  Nerve conduction studies and 
electromyography (EMG) conducted in October 2001 showed 
absent sensory and motor responses in the left median nerve, 
mildly slow motor nerve conduction velocity across the elbow 
but otherwise normal motor nerve conduction studies of the 
left ulnar nerve, and normal sensory nerve conduction studies 
of the left ulnar nerve.

3.  It is not shown that either VA fault or an event not 
reasonably foreseeable caused nerve damage to the veteran's 
left arm.




CONCLUSION OF LAW

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for nerve damage to the veteran's left 
arm, claimed as proximal nerve neuropathy, as a result of VA 
hospitalization in July 2001, is not warranted.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letter dated in July 2003, the RO advised the appellant of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The appellant was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
The appellant was advised of the evidence received and was 
requested to provide authorization for the release of any 
private medical records.  The appellant was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  

The July 2002 statement of the case (SOC) and the July 2003 
VCAA letter notified the appellant of the relevant laws and 
regulations pertinent to his claims for § 1151 benefits, and 
essentially advised him of the evidence necessary to 
substantiate his claim.  The SOC and VCAA letter notified the 
appellant of his and VA's respective obligations to obtain 
different types of evidence.  They also advised the appellant 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for the actions.  The veteran was 
provided with VA examinations in January 2002, private and VA 
medical records have been obtained, and in June 2004 the 
Board obtained an independent medical expert's opinion.  The 
veteran has not indicated that he has any additional evidence 
to submit.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran contends that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for left proximal brachial nerve 
neuropathy, claimed as a result of VA surgery in July 2001.

Compensation shall be awarded for a qualifying additional 
disability or death in the same manner as if such additional 
disability or death was service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability if the disability or death was not the 
result of the veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, and the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (effective September 2, 
2004).  

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1) 
(effective September 2, 2004).  

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2) 
(effective September 2, 2004).  Additional disability or 
death caused by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical 
or surgical treatment, or examination.  38 C.F.R. § 
3.361(c)(3) (effective September 2, 2004).  

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d) (effective September 2, 2004).  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (see 38 C.F.R. § 
3.361(c)) and (i) that VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider or (ii) that VA furnished the hospital care, medical 
or surgical treatment, or examination without the veteran's 
or, in appropriate cases, the veteran's representative's 
informed consent.  38 C.F.R. § 3.361(d)(1) (effective 
September 2, 2004).  

The veteran was hospitalized at the Dayton VA Medical Center 
with severe peripheral vascular disease in July 2001.  
Claudication with left superficial femoral artery occlusion 
was noted at admission.  During the hospitalization, the 
veteran's common iliac artery was opened for angioplasty.  
The left brachial artery was used for access for left lower 
extremity arteriography.  The report of the procedure noted 
that informed consent was obtained from the veteran prior to 
the procedure.  The report noted that the veteran tolerated 
the procedure well without immediate complications.  Later 
that day, the veteran experienced pain in his left arm.  
Ecchymosis was noted in the area and some weakness in 
opposition of the thumb.  There was also numbness in the 
median nerve distribution, including the thumb and index 
finger, and less so in the middle finger.  The following 
month radial nerve neuropraxia was noted.

Electrodiagnostic testing conducted in October 2001 showed 
absent sensory and motor responses in the left median nerve, 
mildly slow motor nerve conduction velocity across the elbow 
but otherwise normal motor nerve conduction studies of the 
left ulnar nerve, and normal sensory nerve conduction studies 
of the left ulnar nerve.

The evidentiary record was reviewed by a VA cardiovascular 
specialist in January 2002.  The physician stated that it was 
possible though not likely that the veteran's median nerve 
was damaged as a complication of cannulation of the brachial 
artery.  It was added that since the pain did not start for 
several hours following the procedure, it was unlikely that 
it occurred because of a lack of proper care or any fault on 
the part of the Department furnishing the care.  The 
physician stated that it was more likely than not that it was 
a result of adjacent pressure on the artery causing bleeding, 
and that this was a recognized complication mentioned in the 
informed consent.

Also in January 2002, the veteran was examined by a 
Physician's Assistant in the neurology department of the 
Dayton VAMC.  The examiner diagnosed left proximal median 
neuropathy resulting in a markedly clumsy left hand with 
nonfunctional thumb and forefinger, and stated that "due to 
the temporal relation to the interventional procedure with 
access through the left brachial artery, this is obviously a 
complication of the procedure."  The examiner stated that 
she was unaware of how frequently this was a complication of 
the procedure, and that a judgment as to improper care was 
out of the realm of her practice.

In June 2004, the Board obtained an opinion from an 
independent medical expert, W.G.B., D.M., Professor and 
Chairman of the Department of Neurology at the University of 
Miami School of Medicine.  Dr B. reviewed the claims folder, 
including the reports of the July 2001 surgery and subsequent 
follow-ups, and the January 2002 cardiovascular specialist 
and Physician's Assistant's reports.  Dr. B. stated that:

The reports indicate that the patient did 
suffer a left median nerve injury at the 
elbow in the July, 31, 2001, endovascular 
procedure performed through the left 
brachial artery at the left antecubital 
fossa.  An EMG and nerve conduction study 
performed in October 2001 and a 
neurological consultation in August 2001 
both confirm the presence of severe median 
nerve lesion at the left elbow.  The PA's 
examination of 1/4/02 similarly confirms 
that the left median neuropathy was still 
present at that time.

Hematoma formation and injury to the 
median nerve at the elbow are uncommon but 
known complications of intra arterial 
procedures performed on the brachial 
artery in the antecubital fossa.  As such 
these should be presented in the 
discussion of risks during the informed 
consent procedure.  This type of damage is 
usually not the result of carelessness, 
negligence, lack of proper skill, error in 
judgment or similar fault on the part of 
the medical team, and is an event which is 
uncommon but which occurs in a small 
percentage of cases undergoing this type 
of procedure.  Most patients suffering a 
median nerve lesion of this nature will 
eventually [within 12 to 18 months] show a 
partial or complete recovery of median 
nerve function.  Residual pain can be a 
problem in a small number of patients 
without there necessarily being signs or 
residual nerve damage.  However a small 
number of patients may have residual 
factitious weakness, and 
electrophysiological studies with nerve 
conduction and EMG can demonstrate full 
recovery of innervation of muscles that 
are apparently paralyzed with voluntary 
effort.

After carefully weighing the above competent evidence 
addressing the question of whether either VA fault or an 
event not reasonably foreseeable caused nerve damage to the 
veteran's left arm, the Board has determined that the 
evidence answering that question in the negative outweighs 
the evidence to the contrary.  

The report of the July 2001 procedure does not note any 
complications, and the veteran was noted to tolerate it 
well.  

The VA cardiovascular specialist concluded that it was 
possible though not likely that the veteran's median nerve 
was damaged as a complication of cannulation or the brachial 
artery; that it was unlikely that it occurred because of a 
lack of proper care or any fault on the part of the 
Department furnishing the care; and that this was a 
recognized complication mentioned in the informed consent.

The VA neurology Physician's Assistant diagnosed left 
proximal median neuropathy resulting in a markedly clumsy 
left hand with nonfunctional thumb and forefinger, and stated 
that "due to the temporal relation to the interventional 
procedure with access through the left brachial artery, this 
is obviously a complication of the procedure."  However, she 
was unable to opine as to whether this was foreseeable or 
not, or to make a judgment as to the quality of care the 
veteran received.  

Finally, the independent medical expert found that the 
veteran did suffer a left median nerve injury at the elbow in 
the July 2001 endovascular procedure performed through the 
left brachial artery at the left antecubital fossa, but that 
this type of damage is usually not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of the medical team, 
and is an event which is uncommon but which occurs in a small 
percentage of cases undergoing this type of procedure.  

The weight of the evidence indicates that the veteran did 
suffer nerve damage as a result of the July 2001 procedure at 
the VAMC in Dayton.  However, both the VA cardiovascular 
specialist and the independent medical expert agreed that 
proximal nerve neuropathy was a known complication of the 
brachial artery procedure, and the VA Physician's Assistant 
did not offer an opinion on this point.  Thus, the Board 
finds that the preponderance of the evidence shows that the 
veteran's claimed injury was a known complication of the 
procedure, and thus was reasonably foreseeable.  38 U.S.C.A. 
§ 1151.

The evidence also demonstrates that there was no 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA; the 
VA cardiovascular specialist stated that it "was unlikely 
that it occurred because of a lack of proper care or any 
fault on the part of the Department furnishing the care," 
and the independent medical expert opined that "this type of 
damage is usually not the result of carelessness, negligence, 
lack of proper skill, error in judgment or similar fault on 
the part of the medical team."  Again, the VA Physician's 
Assistant did not provide an opinion on this question.  

Thus, the Board finds that it has not been shown that either 
VA fault or an event not reasonably foreseeable caused nerve 
damage to the veteran's left arm.  In view of this finding, 
the Board concludes that entitlement to disability 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
nerve damage to the left arm, claimed as proximal nerve 
neuropathy, as a result of VA hospitalization in July 2001 is 
not established.


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


